Citation Nr: 1012721	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for acne 
vulgaris of the face, back and chest.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.  
This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).        

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In a January 2010 statement, the Veteran's representative 
submitted an appeal hearing options form from the Veteran 
indicating that he was requesting a Board videoconference 
hearing at the RO.  To ensure compliance with due process 
requirements, and because videoconference hearings are 
scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a 
videoconference hearing at the RO.  The 
case should then be processed in 
accordance with standard appellate 
practices.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


